DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9-13-2021 have been fully considered but they are not persuasive.            The rejection of claim 20 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is still unclear how the claim is further limiting claim 1 because the active material is always the main component and would always be present in an amount of 50% or more. If this amount was much higher than 50% then the rejection would be removed.        The rejection of claims 1-5, 7-11, 13-16 and 18-22 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-23 of copending Application No. 16/212,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/212,992 claims in claims 1 and 10, a positive electrode active material comprising a lithium composite oxide containing at least one element selected from the group consisting of fluorine, chlorine, nitrogen, sulfur, bromine and st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85.  Application No. 16/212,992 claims in claim 13, a positive electrode active material comprising a lithium composite oxide represented by Formula Lix = 1.05-1.4 Me0.6-0.95 O1.33-2.0Q0.001-0.67 where Me can be Mn, Co, Ni, etc. and Q can be F, N, S or Cl. Application No. 16/212,992 claims in claims 14-19 the exact same positive electrode active material of the instant invention.

Election/Restrictions                                                   
Applicant’s election of a battery comprising a negative electrode, an electrolyte comprising a nonaqueous electrolytic solution and a positive electrode comprising a lithium composite oxide comprising Li1.2Mn0.4 Co0.4O1.9F0.1 in the reply filed on 6-4-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3-16-2021.
                                                                       Claim Rejections - 35 USC § 112
Claims 1-5, 7-11, 13-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.             Claim 1 is rejected because the phrase “a lithium composite oxide containing at least one selected from the group consisting of fluorine, chlorine, nitrogen, sulfur, bromine and iodine” is redundant and does not add any value to amended claim 1. This is because claim 1 now claims “wherein the lithium composite oxide is represented by Formula LixMeyOaXb where … X is at least one selected from the group consisting of F, Cl, N, S, Br and I”.              Claim 20 is rejected because it is unclear how the claim is further limiting claim 1 because the active material is always the main component and would always be present in an amount of 50% or more.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to 
Claims 1-5, 7-11, 13-16 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-23 of copending Application No. 16/212,992 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application No. 16/212,992 claims in claims 1 and 10, a positive electrode active material comprising a lithium composite oxide containing at least one element selected from the group consisting of fluorine, chlorine, nitrogen, sulfur, bromine and iodine; wherein the lithium composite oxide has a crystal structure that belongs to a space group R-3M and a ratio I(003)/I(104) of a 1st integrated intensity I(003) of a 1st peak corresponding to a (003) plane to a 2nd integrated intensity I(104) of a 2nd peak corresponding to a (104) plane in an XRD pattern of the lithium composite oxide satisfying 0.62 < I/(003)/I(104) < 0.90 or between 0.67-0.85.  Application No. 16/212,992 claims in claim 13, a positive electrode active material comprising a lithium composite oxide represented by Formula Lix = 1.05-1.4 Me0.6-0.95 O1.33-2.0Q0.001-0.67 where Me can be Mn, Co, Ni, etc. and Q can be F, N, S or Cl. Application No. 16/212,992 claims in claims 14-19 the exact same claims is of the instant invention.         This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727